189 Ga. App. 453 (1988)
377 S.E.2d 552
ATLANTA DEVELOPMENT COMPANY, LTD.
v.
PEEL & SONS, LTD.
77622.
Court of Appeals of Georgia.
Decided December 2, 1988.
William F. C. Skinner, Jr., for appellant.
Zion, Tarleton & Siskin, John J. Tarleton, for appellee.
BANKE, Presiding Judge.
"This is an appeal from an order denying a motion to intervene and add a party defendant in a case pending in the trial court. Since the order appealed from is not a final judgment [cits.], and the interlocutory appeal procedure specified by [OCGA § 5-6-34 (b)] has not been followed, the appeal must be dismissed. [Cits.]" Wallace v. *454 Bledsoe, 244 Ga. 674 (261 SE2d 399) (1979).
Appeal dismissed. Birdsong, C. J., and Beasley, J., concur.